                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JOSHUA RYAN SMITH, #293 647,                )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   ) CIVIL ACTION NO. 2:18-CV-955-WHA
                                            )
ALAN SYLER, et al.,                         )
                                            )
       Defendants.                          )

                                            ORDER

       Before the court is the Recommendation of the Magistrate Judge entered April 2, 2019.

Doc. 25. There being no timely objection filed to the Recommendation, and based on an

independent and de novo review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice.

       A separate Final Judgment will be entered.

       Done, this 25th day of April 2019.




                                       /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
